Exhibit 10.6

EXECUTION VERSION

OAKTREE ACQUISITION CORP. II

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

September 21, 2020

Oaktree Acquisition Holdings II, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Ladies and Gentlemen:

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Oaktree Acquisition Corp. II (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Oaktree Acquisition Holdings II, L.P. shall take steps directly or
indirectly to make available to the Company certain office space, secretarial
and administrative services as may be required by the Company from time to time,
situated at 333 South Grand Avenue, 28th Floor, Los Angeles, CA 90071 (or any
successor location). In exchange therefore, the Company shall pay Oaktree
Acquisition Holdings II, L.P. or one of its affiliates a sum of $10,000 per
month, respectively, on the Effective Date and continuing monthly thereafter
until the Termination Date. Oaktree Acquisition Holdings II, L.P. hereby agrees
that it does not have any right, title, interest or claim of any kind in or to
any monies that may be set aside in a trust account (the “Trust Account”) that
may be established upon the consummation of the IPO (the “Claim”) and hereby
waives any Claim it may have in the future as a result of, or arising out of,
any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.



--------------------------------------------------------------------------------

Very truly yours, OAKTREE ACQUISITION CORP. II By:  

/s/ Zaid Pardesi

Name:   Zaid Pardesi Title:   Chief Financial Officer and Head of M&A

 

AGREED TO AND ACCEPTED BY: OAKTREE ACQUISITION HOLDINGS II, L.P. By:   Oaktree
Acquisition Holdings II GP Ltd.,   its general partner By:   Oaktree Capital
Management, L.P.,   its Director By:  

/s/ Peter Boos

Name:   Peter Boos Title:   Asst. Vice President By:  

/s/ Brian Price

Name:   Brian Price Title:   Sr. Vice President

Signature Page to Administrative Services Agreement